Citation Nr: 1132853	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-00 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for the residuals of in-service total hysterectomy and bilateral salpingo oophorectomy.  

4.  Entitlement to a disability evaluation in excess of 30 percent for depression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to March 1991 and from March 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (BVA) on appeal from April 2007 and January 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

The issue of entitlement to an initial disability evaluation in excess of 30 percent for depression is addressed in the REMAND portion of the decision below .


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was confirmed upon X-ray examination within one year of her separation from active duty.  

2.  The Veteran's left knee disorder was confirmed upon X-ray examination within one year of her separation from active duty.  

3.  The Veteran's in-service total hysterectomy and bilateral salpingo oophorectomy was an elective procedure that was not medically necessary.  






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1132, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1132, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for establishing entitlement to service connection for the residuals of a total hysterectomy and bilateral salpingo oophorectomy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1132, 1154, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2005 and February 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and her representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Cervical Spine and Left Knee Disabilities

The Veteran contends that she is entitled to service connection for disorders of the cervical spine and the left knee.  Having reviewed all of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise regarding these issues.  As such, service connection for a cervical spine disability and a left knee disability is warranted.  

The Veteran's service treatment records do not reflect that she sought treatment for cervical spine symptomatology during active service and subsequent statements made by the Veteran confirm that she did not seek actual treatment for her neck during service.  However, she has testified to neck pain during service and at least reporting this issue to other individuals at the hospital where she worked as a registered nurse.  Service treatment records also fail to demonstrate that the Veteran suffered from a chronic disability of the left knee during her active duty.  The Veteran reported a history of knee trouble in a report of medical history associated with a May 2001 Army Reserve examination.  The examiner noted that the Veteran injured her left knee three to four years earlier and that she had frequent swelling and pain with high impact activities.  However, evaluation of the lower extremities at this time was deemed to be normal.  A January 2005 service treatment record notes that the Veteran had joint pain that was localized in the knee, but no chronic disability was diagnosed at this time.  Therefore, the service treatment records do not reveal chronic disorders of the cervical spine and the left knee.  

Nonetheless, there is evidence of record confirming the existence of a cervical spine disorder and a left knee disorder within less than a year of the Veteran's separation from active duty.  According to an X-ray of the cervical spine that was taken in January 2006, the Veteran had very mild degenerative disc disease at the C5-6 level with mild osteophytosis.  She also suffered from likely antecedent granulomatous disease in the mediastinum.  A January 2006 X-ray of the left knee also revealed minimal osteophytosis of the lateral compartment of the left knee of questionable clinical significance.  Osteophytes are bony excrescences or osseous outgrowths.  Dorland's Illustrated Medical Dictionary 1369 (31st ed. 2007).  

In light of the above evidence, the Board finds that the evidence is at least in equipoise in this case.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  According to a January 2006 X-ray of the Veteran's cervical spine, the Veteran was suffering from mild degenerative changes of the C5-6 level manifested mostly by anterior osteophytosis.  A January 2006 X-ray of the left knee also revealed evidence of some degree of osteophytosis.  Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the lack of an in-service diagnosis is not material in this case, as there is evidence of osteophytosis within one year of the Veteran's separation from active duty.  

In addition, the Veteran herself has testified to suffering from neck discomfort and stiffness and left knee pain during her active military service.  The Veteran, who has indicated that she holds a degree in nursing, is competent to offer this testimony.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In reaching the above conclusions, the Board has considered the VA examinations of record.  Regarding the Veteran's cervical spine, an August 2007 VA examiner found no relationship between the Veteran's degenerative changes of the cervical spine and her service-connected degenerative changes of the lumbar spine.  An October 2008 VA examiner also opined that it was less likely than not that the Veteran's current complaints were a result of any degenerative process that was specifically caused by her active military duty.  The examiner noted that while previous X-rays did reveal some degenerative changes of the cervical spine, this finding was incidental and not related to the Veteran's current complaints.  

Pertaining to her left knee, a December 2006 VA examiner concluded that the Veteran's left knee was normal upon examination.  However, X-rays taken as part of an August 2007 VA examination confirmed the presence of osteophytosis in the left knee.  The examiner opined that this condition was due to the natural aging process, rather than military service, since this condition existed equally in both knees.  The October 2008 VA examiner confirmed the existence of degenerative changes of the left knee with osteophytes.  However, the examiner opined that these were very mild changes not causing any of her current symptoms.  The examiner further explained that the Veteran's general knee complaints were the result of a degenerative process and the examiner could not reliably conclude that it was due to any specific injury or treatment received while in the military.  Rather, this appeared to be a degenerative process seen often with prolonged aging that could have resulted had she not participated in military service.  

While the Board has considered the above VA examinations, they do not change the fact that osteophytosis was confirmed upon X-ray examination in the cervical spine and in the left knee within a year of the Veteran's separation from active duty.  In fact, both examination reports concede that there is previous evidence of these conditions.  Nonetheless, the examiners opined that the Veteran's current symptomatology was not related to these conditions.  However, regardless of the symptomatology currently exhibited by the Veteran, the fact remains that there is X-ray evidence of a cervical spine disorder and a left knee disorder within one year of separation from active duty.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that she is entitled to service connection for a cervical spine disorder and a left knee disorder.  The claims are granted.  

Hysterectomy

The Veteran contends that she is entitled to service connection for the residuals of a hysterectomy.  However, the preponderance of the evidence of record demonstrates that this was not a medically necessary procedure, but rather, an elective procedure on the part of the Veteran.  As such, service connection is not warranted.  

The record demonstrates that the Veteran underwent a hysterectomy while on active duty in August 2004.  According to an April 2004 in-service gynecological record, the Veteran had occasional dyspareunia, but otherwise, no pelvic pain.  Examination of the uterus revealed it to be anteverted, firm and small, and the examiner concluded that the Veteran had a normal pelvic examination.  A July 2004 record notes that the Veteran had a family history of ovarian cancer through her aunt and that she had an intense fear of ovarian cancer.  As such, the Veteran was considering a bilateral salpingoopherectomy.  Examination of the ovaries and the uterus was normal at this time.  It was also noted that the Veteran's mother and two sisters had hysterectomies in their thirties, but there was no indication that this was due to ovarian problems rather than just endometriosis.  Surgery was subsequently performed in August 2004, and the Veteran was noted to have a history of chronic pelvic pain, dyspareunia, uterine fibroids, a strong family history of ovarian cancer, and an intense fear of ovarian cancer.  A follow-up treatment record dated September 2004 indicates that the Veteran's operation was performed due to her family history of ovarian cancer.  

According to a letter received by VA in January 2006 from a private physician with the initials T.J.J., the Veteran's operation was medically necessary.  Dr. J indicated that a review of the Veteran's medical history clearly suggested that this operation was necessary since the Veteran suffered from chronic pelvic pain that was relieved by her hysterectomy.  Furthermore, the surgical report documented the finding of uterine fibroids.  

In light of the opinion of Dr. J and the conflicting evidence of record that did not support a history of pelvic pain, VA obtained an expert medical opinion from a gynecologist in April 2010.  The physician noted that the Veteran underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy for preoperative diagnoses of chronic pelvic pain, uterine fibroids and a strong family history of ovarian cancer at the age of 56 in August 2004.  It was noted that the Veteran was reported to have had a profound fear of ovarian cancer at this time.  The surgeon also indicated that while an ultrasound revealed the ovaries to be an appropriate size, the Veteran was adamant about having her ovaries removed.  

A gynecological examination performed in March 2004 was deemed to be a normal pelvic and normal breast examination.  A July 2004 gynecological note also found the Veteran's uterus to be normal.  It was again noted that the Veteran had an intense fear of ovarian cancer.  It was also noted that the Veteran was considering having a hysterectomy but that she presently had no uterine discomfort.  

The gynecologist concluded that to a reasonable degree of medical certainty, the Veteran's total abdominal hysterectomy with bilateral salpingo-oophorectomy was not medically necessary, but rather, entirely elective on the part of the Veteran.  The gynecologist explained that there was no preoperative chart documentation of pelvic pain symptomatology.  In addition, there was a lack of clinically significant pelvic pathology visualized intraoperatively.  It was explained that a risk-reducing salpingo-oophorectomy could be considered medically necessary for certain individuals.  However, this required that the woman have two first degree relatives (mother, sister, daughter) with a history of ovarian cancer, or, a personal history of breast cancer and at least one first degree relative with a history of ovarian cancer, or, one first degree relative with ovarian cancer and at least one second degree relative (maternal or paternal aunt, grandmother, niece, cousin) with ovarian cancer.  The examiner reviewed the Veteran's medical records, however, and concluded that there was a lack of genetic verification that the Veteran carried a heritable mutation and that there was a lack of family medical history criteria meeting indications for risk-reducing salpingo-oophorectomy.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for her hysterectomy.  Gynecological records prepared during the Veteran's active service indicate that the Veteran's uterus was normal at the time of her hysterectomy and that she denied symptoms of uterine discomfort for months leading up to the examination.  The Board recognizes that Dr. J opined that the Veteran's hysterectomy was necessary.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  While Dr. J did note that his opinion was based on a history of chronic pelvic pain, he failed to discuss medical records in support of this assertion or acknowledge that the Veteran had denied such symptomatology during multiple evaluations prior to her surgery.  In other words, the brief opinion of Dr. J does not reflect a review of the relevant medical evidence in this case.  The VA gynecologist reviewed the Veteran's treatment records in significant detail and concluded that the actual symptomatology in existence prior to the Veteran's hysterectomy demonstrated that her procedure was elective rather than medically necessary.  In light of the extensive review and discussion of the evidence provided by the VA gynecologist, the Board finds this opinion to be more persuasive.  

The Board recognizes that the Veteran believes she is in fact entitled to service connection for this condition.  According to a statement from the Veteran dated in June 2011, she did experience chronic pelvic pain and fullness prior to her operation.  However, the May 2011 gynecologist indicated that a review of gynecological records prepared just a few months prior to the Veteran's operation revealed that she denied such symptomatology.  The Veteran also indicated that she was competent to testify to symptomatology such as pain.  The Board is not disputing this fact.  However, the May 2011 gynecologist found that a review of the medical records in this case did not confirm any actual disorder of the uterus or the ovaries.  The mere fact that the Veteran is now reporting sensations of pelvic pain and fullness prior to August 2004 does not demonstrate that she in fact had a chronic disability of the uterus or of the ovaries that would in fact necessitate a hysterectomy.  The evidence does not reflect that the Veteran, as a registered nurse, is competent to offer a medical opinion that her subjective symptoms of pelvic pain, in light of the objective findings of a normal uterus and ovaries, were indicative of a medically necessary hysterectomy.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for the residuals of an in-service total hysterectomy and bilateral salpingo oophorectomy must be denied.  


ORDER

Service connection for a cervical spine disability is granted.  

Service connection for a left knee disability is granted.  

Service connection for the residuals of an in-service total hysterectomy and bilateral salpingo oophorectomy is denied.  
REMAND

Depression

The Veteran also contends that she is entitled to a disability evaluation in excess of 30 percent for her service-connected depression.  However, additional evidentiary development is necessary before appellate review may proceed on this issue.  

The record demonstrates that the Veteran was last afforded a VA examination for her depression in September 2005.  However, as noted by the Veteran's representative in a July 2011 statement, the Veteran has asserted a worsening of her depression on numerous occasions since September 2005.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran must be afforded the opportunity to attend a new VA examination to determine the current severity of her service-connected depression.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate specialist regarding her service-connected depression.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner should examine the Veteran and determine the current level of severity of the Veteran's depression.  All indicated tests and studies should be performed.  The examiner should also describe the degree of occupational impairment suffered by the Veteran as a result of her depressive disorder.  A complete rationale must be provided for all opinions offered and a discussion of the Veteran's lay statements regarding her disorder should also be undertaken.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


